Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. The examiner respectfully believes that due to the 112 items disclosed herein that the claims remain indefinite and broad enough that they are still read on by the prior art identified in the final rejection of 3/3/2022.  For this reason, the rejections of 3/3/2022 stand.

Examiner’s Note
The examiner is amenable to an interview regarding the instant application. Contact information for the examiner to set up such an interview can be found below in the conclusion section herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a plurality of the channels arranged upstream of the independent channels in flow direction as second independent channels of claims 18-20 must be shown or the feature(s) canceled from the claim(s).  Furthermore, the outer surface of the heating block must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  of the hottest heating channel in flow direction  should read of the hottest heating channel in (a or the) flow direction.  Appropriate correction is required.

Claims 7, 12, 13, 14, 15, and 16 are objected to because of a flow heater is considered a positive limitation of the claims.  It is important that the applicant follow the guidelines set in MPEP 2111.02.  The examiner suggest keeping the preamble of the independent claims of which claims 7, 12, 13, 14, 15, and 16 are dependent.  An example can be “A heating block according to (the claim in which it is dependent) wherein the heating block is arranged in a housing of an electric continuous flow heater” or something thereof which includes language in the specification on page 5.  For clarity of record, appropriate correction is required.

Claim 11 is objected to because of the following informalities:  wherein are plurality of channels should be changed to wherein (a or the) plurality of channels.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of so that the hottest heating channel is sealed relative to, and sealed off from, an air space by the at least four channels in case of a defect in the hottest heating channel is not positively recited in the specification in such a way that a person of ordinary skill in the art is able to understand the way the hottest heating channel is sealed and what makes the hottest heating channel sealed in case of a defect. The examiner believes this to be merely an intended use of the apparatus of the instant application.  See MPEP 1504.04


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims.  Furthermore, the examiner does not concede that all 112 items are accounted for due to the extensive amount of 112 items disclosed herein.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively, and” is unclear which of the previously recited plurality of channels is meant to be further limited by this.  This appears to be a second way of claiming the invention disclosed prior to this section in claim 1.
The recitation of “and wherein the hottest heating channel is surrounded and sealed off on all sides by other channels of the water flow system, the other channels surrounding the hottest heating2 of 93097084.vlPATENT U.S. App. No. 15/455,197Atty. Docket No. 135445-2002channel consisting of at least two channels which are heated, two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel, and at least two channels of the trailing section” is unclear if the applicant meant “the other channels surrounding the hottest heating2 of 93097084.vlPATENT U.S. App. No. 15/455,197Atty. Docket No. 135445-2002channel consisting of at least two channels which are heated, and that “and at least two channels of the trailing section” are also heated, this is likely a grammatical error that leaves this unclear.
The recitation of “from two of the three channels” is unclear because the examiner is unable to determine which channels the applicant is referring to. See the antecedent 112(b) below.

Claim 1 recites the limitation " from two of the three channels".  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not previously recited two of the three channels.

Claim 1 recites the limitation "the other channels".  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not previously recited other channels in claim 1.

Claims 2, 8, 12, 4, 14, 7, 17, and 18 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the outer surface” is unclear because it is not positively recited 

Claim 2 recites the limitation " the outer surface ".  There is insufficient antecedent basis for this limitation in the claim.  An outer surface is not recited in the claim nor in the preceding claim 1 of which claim 2 is dependent. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “wherein the heating block includes a plurality of the channels arranged upstream of the hottest heating channel in flow direction as independent flow channels” is unclear which a plurality of the channels the applicant means.
The recitation of “wherein the heating block includes a plurality of the channels arranged upstream of the hottest heating channel in flow direction as independent flow channels such that water coming from each of the channels of the independent flow channels is respectively guided to the hottest heating channel without flowing through any of the other channels of the independent flow channels during operation of the continuous3 of 93097084.vlPATENTU.S. App. No. 15/455,197Atty. Docket No. 135445-2002 flow heater” is unclear which of the previously recited plurality of channels is meant to be further limited by this.  This appears to be a second way of claiming the invention disclosed prior to this section in claim 3.
 The recitation of “channel of the insulating leading channels is arranged adjacent to channels different from the insulating trailing channels, and wherein the hottest heating channel is surrounded on all sides by other channels of the plurality of channels, the other channels surrounding the hottest heating channel consisting of at least two channels which are heated, two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel, and at least two channels of the trailing section” is unclear which channels the applicant is referring to. The multiple recitations regarding channels is unclear if the applicant is bringing in new channels with each recitation or referring to channels previously recited.  
The recitation of “from two of the three channels” is unclear because the examiner is unable to determine which channels the applicant is referring to. See the antecedent 112(b) below.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of so that the hottest heating channel is sealed relative to, and sealed off from, an air space by the at least four channels in case of a defect in the hottest heating channel is not positively recited in the specification in such a way that a person of ordinary skill in the art is able to understand the way the hottest heating channel is sealed and what makes the hottest heating channel sealed in case of a defect. The examiner believes this to be merely an intended use of the apparatus of the instant application.  See MPEP 1504.04

Claim 3 recites the limitation "from two of the three channels".  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not previously recited two of the three channels.

Claim 3 recites the limitation "the other channels".  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not previously recited other channels in claim 3.
Claims 5, 9, 10, 13, 15, 16, 19, and 20 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of wherein a heating path is formed of three heating channels is unclear which of the previously recited channels the applicant means to further limit or if the applicant means to bring in additional channels.  To keep consistency of the record and to be in accordance with the drawings the examiner is interpreting this to be the plurality of channels recited in claims 3 and 1 of which claim 9 depends. 
The recitation of each with a heating element and the hottest heating channel is unclear if the applicant means a new set of heating elements or if the applicant is referring to the heating elements previously recited in claims 3 and 1 of which claim 9 depends. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of wherein at least two heating channels and at least two unheated channels are located between the hottest heating channel and the air space  is unclear if the channels are located in space between the hottest heating channel and the air space or if channels are located in a flow direction between the hottest heating channel and the air space. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of and the hottest heating channel is arranged downstream of at least two channels is unclear if the hottest heating channel is arranged downstream of the at least two channels or if there are more new channels being introduced into the claim. Furthermore, it is also unclear which two channels the applicant is referring to.  
The recitation of wherein the heating path includes an independent flow section comprising a plurality of channels defining independent flow paths through which the water is guided during operation of the continuous flow heater such that water guided by each channel of the independent flow section is not guided by any other channel of the independent flow section, the independent flow section being fed from a single channel of the plurality of channels on the upstream side and feeding a single channel of the plurality of channels on the downstream side in the flow direction is unclear which of the previously recited plurality of channels is meant to be further limited by this.  This appears to be a second way of claiming the invention disclosed prior to this section in claim 11.
The recitation of “the other channels” is unclear which other channels the applicant is referring to.
The recitation of “at least two channels” is unclear which other channels the applicant is referring to.
The recitation of “from two of the three channels” is unclear because the examiner is unable to determine which channels the applicant is referring to. See the antecedent 112(b) below.
The recitation of the other channels surrounding the hottest heating channel consisting of at least two channels which are heated, two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel, and at least two channels of the trailing section is unclear if the applicant is meaning that the other channels surrounding the hottest heating channel consisting of at least two channels which are heated… and at least two channels of the trailing section. In the alternative, it is unclear why the applicant included and at least two channels of the trailing section at the end of the sentence.  This may be a matter of grammar or comma placement. 


Claim 11 recites the limitation "the other channels".  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not previously recited other channels in claim 11.

Claim 11 recites the limitation "from two of the three channels".  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not previously recited two of the three channels.

Claims 21 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “any other channels” is unclear which other channels the applicant is referring to. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “any other channels” is unclear which other channels the applicant is referring to. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “any other channels” is unclear which other channels the applicant is referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licentia GMBH DE2215260A1 (hereinafter “Licentia”) in view of Holz DE102004042470A1 (hereinafter “Holz”) in view of Stielbel Eltron DE29811677U1 (hereinafter “Stielbel Eltron”). 
Regarding claim 1, Licentia teaches, except where struck through, A heating block for a continuous flow heater (abstract), the heating block comprising: a water flow system comprising a plurality of channels which in a flow direction form a leading section, a heating path, and a trailing section, wherein at least two channels define the heating path (fig. 1, item 21, block-like heater, with water channels 1-11, with leading [1 and 2], heating [3, 4, 6, and 8] and trailing [9, 10, and 11] channels), wherein a hottest heating channel of the heating path is the channel of the heating path that is hottest during operation of the continuous flow heater (water channel 8), wherein a hottest heating element is arranged in the hottest heating channel (8, last heated water channel, is the hottest due to heat added to the water in the previous channels), and the hottest heating channel is arranged downstream of at least two of the channels of the heating path in the flow direction (8, last heated water channel, is downstream of 3,4, and 6, heating water channels), wherein a plurality of unheated channels that form the leading section is located upstream of the at least two channels of the heating path in the flow direction (channels 1 and 2), wherein a plurality of the channels that form the trailing section is located between an outer surface of the heating block and the hottest heating channel so that the hottest heating channel is shielded relative to an air space (fig. 1, 8, last heated water channel 8, is in the middle, and trailing channels [9, 10, and 11] are downstream of the heated channels and between the outer surface of the heating block and channel 8), wherein the heating path includes a plurality of the channels that are upstream of the hottest heating channel in flow direction (8, last heated water channel, is downstream of 1 and 2, water channels) arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the other independent channels during operation of the continuous flow heater, wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively, and wherein the hottest heating channel is surrounded and sealed off on all sides by other channels of the water flow system (fig. 1, item 8, last heated water channel, is in the middle of items 1-7 and 9-11, water channels; ring seals 27 as shown in fig. 2), the other channels surrounding the hottest heating 2 of 93097084.vlPATENTU.S. App. No. 15/455,197Atty. Docket No. 135445-2002channel consisting of at least two channels which are heated (channels 7 and 9 and 10 as shown in fig. 2), two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel (fig. 2), and at least two channels of the trailing section (fig. 2).  Licentia does not teach arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the other independent channels during operation of the continuous flow heater, wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively.  Holz teaches, arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the other independent channels during operation of the continuous flow heater (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two channels marked d, and then proceeds directly to last heated channel of heater HK4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that arranged as independent channels such that water coming from each of the independent channels of the heating path is respectively guided to the hottest heating channel without flowing through any of the other independent channels during operation of the continuous flow heater, as suggested and taught by Holz, for the purpose of providing the advantage of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]).  Stielbel Eltron teaches, wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section (fig. 2, channels 6 and 7) and each channel of the trailing section (channels 14 and 15) at least one channel of the heating path is arranged (heating channel 11), respectively.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, to include/such that wherein the plurality of channels is spatially arranged adjacent to each other such that between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively, as suggested and taught by Stielbel Eltron and Licentia because they are both concerned with leaks forming in the heated channel walls (Licentia, last paragraph of page 1 which is continued on page 2 of the Description Section, which describes the hottest channel in the middle surrounded by other channels to prevent leaks out of the heating block; and Stiebel Eltron para. [0005] and [0008] which describe the heating channels walls leaking, but the heater remaining water tight due to surrounding channels).  There are a limited number of ways of orienting the leading and trailing channels to protect from leaks in the heated channels, with Licentia teaching the leading (1 and 2) and trailing (9-11) channels adjacent on one side of the heating block and Stiebel Eltron teaching leading (6 and 7) and trailing (14 and 15) being on opposite sides of the heating block with heating channel 11 located between them.  Modifying Licentia to have the orientation of Stiebel Eltron above would have been obvious to try as there a finite number of identified orientations of channels that place heated channels between non-heated channels, with placing a heated channel between leading and trailing channels a predictable solution, and with a reasonable expectation of success to prevent leaks, as taught by Stiebel Eltron’s use of said configuration and described above.


Regarding claim 2, Licentia teaches, wherein the heating path comprises at least two channels which are unheated channels (fig. 1, item 8, last heated water channel, is in the middle of channels 1, 2, 5, 7, 9, 10, and 11 which are not heated as shown in fig. 2) and at least two further channels which are heating channels, each having a heating element, so that the hottest heating channel is shielded relative to the outer surface by the at least two unheated channels and by the at least two heating channels (8, last heated water channel, is in the middle of channels 3, 4, and 6 which are heated, and channels 1, 2, 5, 7, 9, 10, and 11 which are not heated as shown in fig. 2).  

Regarding claim 3, Licentia teaches, except where struck through, A heating block for a continuous flow heater (abstract), the heating block comprising: a plurality of channels, wherein at least two of the channels are heating channels, each having a heating element (channels 3, 4, and 6 which are heated as shown in fig. 2), wherein the heating element of a hottest heating channel of the heating channels is hotter than preceding heating elements of other heating channels (8, last heated water channel, is the hottest due to heat added to the water in the previous channels) in a flow direction during operation of the continuous flow heater, wherein a plurality of unheated channels, as an insulating leading section, are located upstream of the at least two heating channels in the flow direction (channels 1 and 2 as shown in fig. 2), wherein at least two unheated channels, as insulating trailing channels, are arranged downstream of the at least two heating channels in the flow direction (channels 9, 10 and 11 as shown in fig. 2), wherein at least four channels are located between an outer surface of the heating block and the hottest heating channel so that the hottest heating channel is sealed relative to, and sealed off from, an air space by the at least four channels in case of a defect in the hottest heating channel (fig. 1, item 8, last heated water channel, is in the middle of items 1-7 and 9-11, water channels), wherein the heating block includes a plurality of the channels arranged upstream of the hottest heating channel in flow direction (channels 1-7 are upstream of channel 8) (see fig. 2 which depicts the channels as parallel; also see page 2 of the Description wherein the 1st full paragraph describes the channels being parallel to each other) (fig. 1, item 8, last heated water channel, is in the middle of items 1-7 and 9-11, water channels; ring seals 27 as shown in fig. 2) (channels 9, 10 and 11 as shown in fig. 2). Licentia does not teach as independent flow channels such that water coming from each of the channels of the independent flow channels is respectively guided to the hottest heating channel without flowing through any of the other channels of the independent flow channels during operation of the continuous 3 of 93097084.vlPATENTU.S. App. No. 15/455,197Atty. Docket No. 135445-2002flow heater… the other channels surrounding the hottest heating channel consisting of at least two channels which are heated, two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel.  Holz teaches, except where struck through, as independent flow channels such that water coming from each of the channels of the independent flow channels is respectively guided to the hottest heating channel without flowing through any of the other channels of the independent flow channels during operation of the continuous 3 of 93097084.vlPATENTU.S. App. No. 15/455,197Atty. Docket No. 135445-2002flow heater (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two channels marked a’, and then down one of two channels marked d, and then proceeds directly to last heated channel of heater HK4)…the other channels surrounding the hottest heating channel consisting of at least two channels which are heated (channels 7 and 9 and 10 as shown in fig. 2), two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel (fig. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that as independent flow channels such that water coming from each of the channels of the independent flow channels is respectively guided to the hottest heating channel without flowing through any of the other channels of the independent flow channels during operation of the continuous 3 of 93097084.vlPATENTU.S. App. No. 15/455,197Atty. Docket No. 135445-2002flow heater…the other channels surrounding the hottest heating channel consisting of at least two channels which are heated, two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel, as suggested and taught by Holz, for the purpose of providing the advantage of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]).  Stielbel Eltron teaches, such that each channel of the insulating leading channels (fig. 2, channels 6 and 7) is arranged adjacent to channels different from the insulating trailing channels (arranged adjacent to heating channels 11 and 8 respectively).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia Holz and references, such that such that each channel of the insulating leading channels is arranged adjacent to channels different from the insulating trailing channels as suggested and taught by Stielbel Eltron, for the purpose that Stiebel Eltron and Licentia are both concerned with leaks forming in the heated channel walls (Licentia, last paragraph of page 1 which is continued on page 2 of the Description Section, which describes the hottest channel in the middle surrounded by other channels to prevent leaks out of the heating block; and Stiebel Eltron para. [0005] and [0008] which describe the heating channels walls leaking, but the heater remaining water tight due to surrounding channels).  There are a limited number of ways of orienting the leading and trailing channels to protect from leaks in the heated channels, with Licentia teaching the leading (1 and 2) and trailing (9-11) channels adjacent on one side of the heating block and Stiebel Eltron teaching leading (6 and 7) and trailing (14 and 15) being on opposite sides of the heating block with each adjacent to a heating channel (8, 11, and 13).  

Regarding claim 4, Licentia teaches, wherein the heating path is formed of three heating channels (channels 3, 4, and 6 which are heated as shown in fig. 2), each with a heating element (channels 3, 4, and 6 which are heated as shown in fig. 2), and the hottest heating channel, wherein the hottest heating channel is located downstream of the three heating channels viewed in the flow direction (8, last heated water channel, is the hottest due to heat added to the water in the previous channels).

Regarding claim 5, Licentia teaches, wherein at least two heating channels and at least two unheated channels are located between the hottest heating channel and the air space (fig. 1, item 8, last heated water channel, is in the middle of items 1-2, 5, 7, and 9-11, water channels [unheated], and channels 3, 4, and 6 [heated]).

Regarding claim 7, Licentia teaches, An electric continuous flow heater with a heating block according to claim 1 (abstract describes the heater as an electric heater).

Regarding claim 8, Licentia teaches, wherein the heating path is formed of three heating channels (fig. 2, channels 3, 4, and 6), each with a heating element and the hottest heating channel (fig. 2 channel 8), wherein the hottest heating channel is located downstream of the three heating channels viewed in the flow direction (channel 8 being downstream of channels 3, 4, and 6.  Last heated water channel 8 was the hottest due to heat added to the water in the previous channels).

Regarding claim 9, Licentia teaches, wherein a heating path is formed of three heating channels (fig. 2, channels 3, 4, and 6), each with a heating element and the hottest heating channel (fig. 2 channel 8), wherein the hottest heating channel is located downstream of the three heating channels viewed in the flow direction (channel 8 being downstream of channels 3, 4, and 6.  Last heated water channel 8 was the hottest due to heat added to the water in the previous channels).

Regarding claim 10, Licentia teaches, wherein at least two heating channels and at least two unheated channels are located between the hottest heating channel and the air space (fig. 1, item 8, last heated water channel, is in the middle of items 1, 2, 5, 7, 9, 10 and 11, water channels [unheated], and channels 3, 4, and 6 [heated]).

Regarding claim 11, Licentia teaches, except where struck through, A heating block for a continuous flow heater (abstract), comprising: a plurality of channels which in a flow direction form a leading section (channels 1 and 2 as shown in fig. 2), a heating path, and a trailing section, the heating path comprising at least two channels (fig. 1, item 21, block-like heater, with water channels 1-11, with leading [1 and 2], heating [3, 4, 6, and 8] and trailing [9, 10, and 11] channels), wherein a hottest heating channel of the heating path is the channel of the heating path that is hottest during operation of the continuous flow heater (water channel 8), wherein are plurality of channels forming the trailing section is located between an outer surface of the heating block and the hottest heating channel so that the hottest heating channel is shielded relative to an air space (fig. 1, 8, last heated water channel 8, is in the middle, and trailing channels [9, 10, and 11] are downstream of the heated channels and between the outer surface of the heating block and channel 8), wherein a hottest heating element is arranged in the hottest heating channel (8, last heated water channel, is the hottest due to heat added to the water in the previous channels), and the hottest heating channel is arranged downstream of at least two channels of the plurality of channels in a flow direction (8, last heated water channel, is downstream of 3,4, and 6, heating water channels), wherein a plurality of unheated channels forming the leading section is located upstream of the at least two channels of the heating path in the flow direction (channels 1 and 2), wherein the heating path includes an independent flow section comprising a plurality of channels defining independent flow paths through which the water is guided during operation of the continuous flow heater (fig. 2, where the flowpath can be seen to have independent flow sections of (for example) channels 1 and 2, and/or channels 3 and 4, and/or channels 9-11)  (see figure 1 wherein the hottest water channel [8] is surrounded on all sides by other water channels), the other channels surrounding the hottest heating channel consisting of at least two channels which are heated (channels 7 and 9 and 10 as shown in fig. 2), two parallel channels in which the water coming from two of the three channels which are heated is guided to the hottest heating channel (fig. 2), and at least two channels of the trailing section (fig. 2).  Licentia does not teach such that water guided by each channel of the independent flow section is not guided by any other channel of the independent flow section, the independent flow section being fed from a single channel of the plurality of channels on the upstream side and feeding a single channel of the plurality of channels on the downstream side in the flow direction, wherein the plurality of channels is spatially arranged adjacent to each other such that5 of 93097084.vlPATENTU.S. App. No. 15/455,197 Atty. Docket No. 135445-2002between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively.  Holz teaches, such that water guided by each channel of the independent flow section is not guided by any other channel of the independent flow section (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two parallel channels heated channels marked a’, which connect respectively to the parallel channels marked d), the independent flow section being fed from a single channel of the plurality of channels on the upstream side (channel of heater HK1) and feeding a single channel of the plurality of channels on the downstream side (Channel of HK4) in the flow direction (fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that such that water guided by each channel of the independent flow section is not guided by any other channel of the independent flow section, the independent flow section being fed from a single channel of the plurality of channels on the upstream side and feeding a single channel of the plurality of channels on the downstream side in the flow direction, as suggested and taught by Holz, for the purpose of providing the advantage of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]).  Licentia and Holz do not teach wherein the plurality of channels is spatially arranged adjacent to each other such that5 of 93097084.vlPATENTU.S. App. No. 15/455,197 Atty. Docket No. 135445-2002between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively.  Stielbel Eltron teaches, wherein the plurality of channels is spatially arranged adjacent to each other such that5 of 93097084.vlPATENTU.S. App. No. 15/455,197 Atty. Docket No. 135445-2002between each channel of the leading section (fig. 2, channels 6 and 7)  and each channel of the trailing section (channels 14 and 15) at least one channel of the heating path (heating channel 11) is arranged (fig. 2 and fig. 3), respectively.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that wherein the plurality of channels is spatially arranged adjacent to each other such that5 of 93097084.vlPATENTU.S. App. No. 15/455,197 Atty. Docket No. 135445-2002between each channel of the leading section and each channel of the trailing section at least one channel of the heating path is arranged, respectively, as suggested and taught by Stiebel Eltron and Licentia because they are both concerned with leaks forming in the heated channel walls (Licentia, last paragraph of page 1 which is continued on page 2 of the Description Section, which describes the hottest channel in the middle surrounded by other channels to prevent leaks out of the heating block; and Stiebel Eltron para. [0005] and [0008] which describe the heating channels walls leaking, but the heater remaining water tight due to surrounding channels).  There are a limited number of ways of orienting the leading and trailing channels to protect from leaks in the heated channels, with Licentia teaching the leading (1 and 2) and trailing (9-11) channels adjacent on one side of the heating block and Stiebel Eltron teaching leading (6 and 7) and trailing (14 and 15) being on opposite sides of the heating block with heating channel 11 located between them.  Modifying Licentia to have the orientation of Stiebel Eltron above would have been obvious to try as there a finite number of identified orientations of channels that place heated channels between non-heated channels, with placing a heated channel between leading and trailing channels a predictable solution, and with a reasonable expectation of success to prevent leaks, as taught by Stiebel Eltron’s use of said configuration and described above.

Regarding claim 12, Licentia teaches, An electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).

Regarding claim 13, Licentia teaches, An electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).

Regarding claim 14, Licentia teaches, An electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).

Regarding claim 15, Licentia teaches, An electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).

Regarding claim 16, Licentia teaches, An electric continuous flow heater with a heating block (abstract describes the heater as an electric heater).

Regarding claim 17, Licentia does not teach, wherein water coming from each of the independent channels of the heating path is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the independent channels is configured as an unheated channel.  Holz teaches, wherein water coming from each of the independent channels of the heating path is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the independent channels is configured as an unheated channel (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two unheated channels marked d, and then proceeds directly to last heated channel of heater HK4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that wherein water coming from each of the independent channels of the heating path is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the independent channels is configured as an unheated channel, as suggested and taught by Holz, for the purpose of providing the advantage of equalizing current flow (see para. [0036]).

Regarding claim 18, Licentia does not teach wherein the heating path includes a plurality of the channels arranged upstream of the independent channels in flow direction as second independent channels such that water coming from each of the second independent channels of the heating path is guided directly to a respective one of the 6 of 9 3097084.vlPATENT U.S. App. No. 15/455,197 Atty. Docket No. 135445-2002 independent channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater, and wherein each of the channels of the second independent channels is configured as a heated channel comprising a respective heating element.  Holz teaches, wherein the heating path includes a plurality of the channels arranged upstream of the independent channels in flow direction as second independent channels such that water coming from each of the second independent channels of the heating path is guided directly to a respective one of the 6 of 93097084.vlPATENTU.S. App. No. 15/455,197Atty. Docket No. 135445-2002independent channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows to parallel channels marked a’ leading to parallel channels marked d), and wherein each of the channels of the second independent channels is configured as a heated channel comprising a respective heating element (channels a’ contain heaters HK2 and HK3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that wherein the heating path includes a plurality of the channels arranged upstream of the independent channels in flow direction as second independent channels such that water coming from each of the second independent channels of the heating path is guided directly to a respective one of the 6 of 93097084.vlPATENTU.S. App. No. 15/455,197Atty. Docket No. 135445-2002independent channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater, and wherein each of the channels of the second independent channels is configured as a heated channel comprising a respective heating element, as suggested and taught by Holz, for the purpose of providing the advantage of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]) and equalizing current flow, as taught by Holz (see para. [0036]).

Regarding claim 19, Licentia does not teach wherein water coming from each of the independent flow channels is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the channels of the independent flow channels is configured as an unheated channel.  Holz teaches, wherein water coming from each of the independent flow channels is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the channels of the independent flow channels is configured as an unheated channel (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows down one of two unheated channels marked d, and then proceeds directly to last heated channel of heater HK4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that wherein water coming from each of the independent flow channels is respectively guided directly to the hottest heating channel without flowing through any other channels during operation of the continuous flow heater, and wherein each of the channels of the independent flow channels is configured as an unheated channel, as suggested and taught by Holz, for the purpose of providing the advantage of equalizing current flow, as taught by Holz (see para. [0036]).

Regarding claim 20, Licentia does not teach wherein the heating block includes a plurality of the channels arranged upstream of the independent flow channels in flow direction as second independent flow channels such that water coming from each of the second independent flow channels is guided directly to a respective one of the independent flow channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater, and wherein each of the second independent flow channels is configured as a heated channel comprising a respective heating element.  Holz teaches, wherein the heating block includes a plurality of the channels arranged upstream of the independent flow channels in flow direction as second independent flow channels such that water coming from each of the second independent flow channels is guided directly to a respective one of the independent flow channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater (fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows to parallel channels marked a’ leading to parallel channels marked d), and wherein each of the second independent flow channels is configured as a heated channel comprising a respective heating element (channels a’ contain heaters HK2 and HK3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that wherein the heating block includes a plurality of the channels arranged upstream of the independent flow channels in flow direction as second independent flow channels such that water coming from each of the second independent flow channels is guided directly to a respective one of the independent flow channels without flowing through any of the other channels of the second independent flow channels during operation of the continuous flow heater, and wherein each of the second independent flow channels is configured as a heated channel comprising a respective heating element, as suggested and taught by Holz, for the purpose of providing the advantage of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]) and equalizing current flow, as taught by Holz (see para. [0036]).

Regarding claim 21, Licentia does not teach wherein each of the channels of the independent flow section comprises (i) an unheated channel on the downstream side in the flow direction, the unheated channel feeding the single channel of the plurality of channels on the downstream side in the flow direction during operation of the continuous flow heater, and (ii) a channel configured as a heated channel comprising a heating element on the upstream side in the flow direction and being fed from the single channel of the plurality of channels on the upstream side during operation of the continuous flow heater.  Holz teaches, wherein each of the channels of the independent flow section comprises (i) an unheated channel on the downstream side in the flow direction, the unheated channel feeding the single channel of the plurality of channels on the downstream side in the flow direction during operation of the continuous flow heater (see fig. 3, wherein arrows near the bottom left and right portions of the figure indicate inlet and outlet water flow [as described in para. [0029], and the water flows to parallel channels marked d on the downstream side being unheated and feeding a single channel downstream [channel a containing HK4]), and (ii) a channel configured as a heated channel comprising a heating element on the upstream side in the flow direction and being fed from the single channel of the plurality of channels on the upstream side during operation of the continuous flow heater (channels a’ on the upstream side containing heaters HK2 and HK3, being fed from a single channel [channel a containing HK1]).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Licentia reference, such that wherein each of the channels of the independent flow section comprises (i) an unheated channel on the downstream side in the flow direction, the unheated channel feeding the single channel of the plurality of channels on the downstream side in the flow direction during operation of the continuous flow heater, and (ii) a channel configured as a heated channel comprising a heating element on the upstream side in the flow direction and being fed from the single channel of the plurality of channels on the upstream side during operation of the continuous flow heater, as suggested and taught by Holz, for the purpose of providing the advantage of minimizing flow pressure loss while providing an effective and sufficient increase in partial volume flow per radiator, as taught by Holz (see para. [0008] and [0009]) and equalizing current flow, as taught by Holz (see para. [0036]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763